Citation Nr: 1241163	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1943 to January 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the New York, New York, Regional Office (RO) which denied service connection for bilateral sensorineural hearing loss.  In October 2012, the Veteran submitted a Motion to Advance on the Docket.  In November 2012, the Board granted the Veteran's motion.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In November 2009, the Veteran submitted an informal claim of entitlement to service connection for tinnitus.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection for chronic bilateral hearing loss is warranted as he experienced significant artillery-related noise exposure while performing his military duties as an artillery mechanic during World War II.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In written statements dated in November 2009 and August 2012, the Veteran indicated that he was told that he had "severely impaired" hearing at both a 1970 Grumman Aerospace Corporation employment physical and upon his retirement from that company.  The cited private clinical documentation is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of an August 2009 VA audiological evaluation states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that:

The Veteran's bilateral hearing loss is less likely as not caused by or a result of the Veteran's exposure to acoustic trauma during military service.  This opinion was based upon review of the Veteran's C-file, along with his report that his hearing loss began approximately fifteen to twenty years ago.  This is approximately 43 years post military service.  

The Board observes that the VA examiner's opinion is conclusory in nature; advances essentially no basis for the conclusions drawn; and fails to address the Veteran's World War II combat experiences.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that the examination report should be referred back to the examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate release, the RO should contact Grumman Aerospace Corporation/Northrop Grumman Corporation and request that it forward copies of all available examination and clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

2.  Return the Veteran's record to the VA examiner who conducted the August 2009 audiological evaluation for an addendum opinion.  If that examiner is not available, any audiologist may be chosen to provide the opinion.  

The examiner should advance an opinion as to whether it is as likely than not (i.e., probability of 50 percent or more) that the Veteran's bilateral sensorineural hearing loss had its onset during active service; is etiologically related to his inservice combat-related noise exposure and/or that associated with the performance of his duties as an artillery mechanic; or otherwise originated during active service.  The record must be reviewed by the examiner and the addendum report should so indicate.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested addendum opinion has been completed, it should be reviewed to ensure that it is in compliance with the directives of this Remand.  The opinion should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

	(CONTINUED ON NEXT PAGE)

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

